Case Number: PC-2020-00809
                   CaseCounty
Filed in Providence/Bristol
                       AM
Submitted: 1/31/2020 9:44
                              Superior Court
                        1:20-cv-00242-WES-LDA Document 1-1 Filed 05/29/20 Page 1 of 5 PageID #: 4
Envelope: 2453308
Reviewer: Carol M.



                          MARISA FARRI,                                                         )
                                             Plaintiff                                          )    STATE OF RHODE ISLAND
                                                                                                )    PROVIDENCE, S.C.
                                                                                                )    SUPERIOR COURT
                                 VS.                                                            )

                                                                                                )    P.C. N0.:
                                                                                                )

                                                                                                )    CIVIL ACTION
                          BANNISTER OPERATIONS                                                  )

                          ASSOCIATES, LLC,                                                      )

                                             Defendant                                          )




                                                                      COMPLAINT
                              PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL CAUSES OF ACTION


                                                                   Nature 0f the Case

                                 This Complaint       is   ﬁled by Marisa Farri (hereinafter     “Plaintiff”).   She   is   ﬁling this


                                 case against Bannister Operations Associates,            LLC. She    brings this action t0


                                 obtain full and complete relief and t0 redress the unlawful            employment practices

                                 described herein.


                                 This action seeks declaratory and injunctive         relief,   attorney fees and other


                                 litigation    expenses and other equitable     relief,   including but not exclusively back


                                 pay, as W611 as compensatory pay t0          remedy      the unlawful discrimination in


                                 employment        the Plaintiff has suffered   on account of her age,     in Violation      of the


                                 Rhode      Island Civil Rights Act,   RIGL     §§ 42-1 12-1 et seq., and the retaliation she

                                 suffered for complaining about not receiving overtime, in Violation 0f the Fair


                                 Labor Standards Act (FLSA), 29 U.S.C.             § 215(a)(3).


                                                                          PLtieS

                                 At   all   relevant times, the Plaintiff was a resident 0f the City 0f Cranston,            County

                                 0f Providence, State of Rhode Island. She          at all   times relevant hereto was an
Case Number: PC-2020-00809
                   CaseCounty
Filed in Providence/Bristol
                       AM
Submitted: 1/31/2020 9:44
                              Superior Court
                        1:20-cv-00242-WES-LDA Document 1-1 Filed 05/29/20 Page 2 of 5 PageID #: 5
Envelope: 2453308
Reviewer: Carol M.                                                                                                                                            2



                                     “employee” 0f Bannister Operations Associate’s, LLC. as                                 that   term   is   deﬁned by

                                     29 U.S.C.      §   203    (e   )   and she was a party    t0   an employment contract With


                                     Defendant pursuant t0                RIGL     § 42-1 12-1 et seq.


                          4.         Defendant Bannister Operations Associated,                      LLC   is   a   Rhode       Island Domestic


                                     Corporation. Defendant                is   an “employer” as that term          is   deﬁned by 29 U.S.C.

                                     §203   (d).[l]      and   it   did employ Plaintiff for a period of time, and                    it   was a party   to


                                     an employment contract With Plaintiff pursuant to                     RIGL          §   42-1 12-1 et seq.


                                                                            Jurisdiction     and Venue



                                5.   This Court has jurisdiction over the Plaintiff’s                 Rhode         Island Civil Rights           Act

                                     claim pursuant to          RIGL       §    42-1 12-2.

                                6.   This Court has concurrent jurisdiction over Plaintiffs’                        FLSA claim.

                          7.         Venue   is    proper in this Court since the alleged unlawful employment practices


                                     occurred in Providence County, and the Defendant operates a facility in


                                     Providence County


                                                                                   Material Facts


                          8.         Plaintiff is   45 years 01d and was 43 years 01d                at the   time 0f her termination by


                                     Defendant.


                          9.         Ms.   Farri   worked       as a licensed occupational therapist assistant for Bannister                         from

                                     February 2014 through the date she was terminated 0n March 20, 2018.


                          10.        During her         entire tenure at Bannister Plaintiff performed her job satisfactorily.


                          11.        Despite performing her job well While employed by Defendant, she was


                                     terminated 0n         March        20, 2018.



                          12.        When Plaintiff was terminated from her position,                      she      was replaced by an

                                     employee who was substantially younger than she                       is.
Case Number: PC-2020-00809
                   CaseCounty
Filed in Providence/Bristol
                       AM
Submitted: 1/31/2020 9:44
                              Superior Court
                        1:20-cv-00242-WES-LDA Document 1-1 Filed 05/29/20 Page 3 of 5 PageID #: 6
Envelope: 2453308
Reviewer: Carol M.



                          13.   It is   Plaintiff” s   information and belief that she was terminated by Defendant so


                                they could replace her With a substantially younger employee. This                      is   age


                                discrimination.


                          14.   On numerous        occasions, up until Plaintiff’s termination, Plaintiff made


                                complaints about not receiving the proper overtime pay from Defendant.


                          15.   Plaintiff’s    complaints were       made    in   good   faith   and they were legitimate as        is



                                evidenced that         at   some point   after she   was terminated, Defendant did pay her

                                some 0f the overtime she was owed.

                          16.   It is   Plaintiff’s information      and belief that she as terminated 0n March 20, 2018


                                by Defendant because she had complained about not being properly compensated

                                by Defendant.



                                                                 FIRST CAUSE OFACTION
                                                                     Age Discrimination

                                                                  RIGL     SS 42-1 12-1 et seq.


                          17.   Plaintiff repeats       and re-alleges each and every allegation contained             in paragraphs


                                1   through 16 of this Complaint With the same force and effect as                if set forth



                                herein.


                          18.   Defendant terminated Plaintiff because they wanted                    t0 replace her   With a


                                substantially     younger employee. Since            Plaintiff is over 40, this is age


                                discrimination in Violation of the           Rhode     Island Civil Rights Act,    RIGL,      §    42-1 12-


                                1   et seq.


                          19.   As   a direct and proximate cause 0f said acts, Plaintiff suffered and continues t0


                                suffer loss 0f income, loss 0f other           employment beneﬁts, and has suffered and
Case Number: PC-2020-00809
                   CaseCounty
Filed in Providence/Bristol
                       AM
Submitted: 1/31/2020 9:44
                              Superior Court
                        1:20-cv-00242-WES-LDA Document 1-1 Filed 05/29/20 Page 4 of 5 PageID #: 7
Envelope: 2453308
Reviewer: Carol M.



                                   continues to suffer emotional distress, humiliation, great expense, embarrassment,


                                   and damage     t0 her reputation,    and    loss   0f enjoyment 0f life.


                                                            SECOND CA USE OFACTION

                                                                  Retaliatory Discharge


                                                            (FLSA), 29 U.s.C.           § 215(a)(3)._




                          20.      Plaintiff repeats   and re-alleges each and every allegation contained              in paragraphs


                                   1   through 19 0f this Complaint with the same force and effect as              if set forth   herein


                          21.      The Defendant terminated        Plaintiff because she        complained about not receiving

                                   the proper overtime she    was    entitled t0      under the FLSA, Which      is   in Violation   of


                                   (FLSA), 29 U.S.C.      § 215(a)(3).


                          22.      As   a direct and proximate cause 0f said acts, Plaintiff suffered and continues t0


                                   suffer loss 0f income, loss 0f other        employment beneﬁts, and has suffered and

                                   continues to suffer emotional distress, humiliation, great expense, embarrassment,


                                   damage    t0 her reputation,   and   loss   of enj oyment 0f life.


                                                                  PRA YER FOR RELIEF

                                WHEREFORE, Plaintiff requests the Court to                  enter judgment:


                                Declaring the acts and practices complained herein were in Violation the Rhode


                                Island Civil Rights Act,   RIGL 42-1 12-1         et seq.   and the FLSA, 29 U.S.C.        §


                                215(a)(3);


                                Enjoining and permanently restraining the Defendant from Violations 0f the Rhode


                                Island Civil Rights Act and the      FLSA;

                                Directing Defendant t0 take such afﬁrmative action as              is   necessary to ensure that the


                                effects   0f these unlawful employment practices are eliminated and d0 not continue t0


                                affect Plaintiff” s   employment   opportunities;
Case Number: PC-2020-00809
                   CaseCounty
Filed in Providence/Bristol
                       AM
Submitted: 1/31/2020 9:44
                              Superior Court
                        1:20-cv-00242-WES-LDA Document 1-1 Filed 05/29/20 Page 5 of 5 PageID #: 8
Envelope: 2453308
Reviewer: Carol M.



                          d.   Directing Defendant to   make     Plaintiff Whole for all earnings she      would have

                               received but for Defendant’s discriminatory treatment, including, but not limited           t0,



                               wages, and employee beneﬁts;


                          e.   Awarding   Plaintiff liquidated   damages   as is provided for under the      FLSA;

                          f.   Awarding   Plaintiff compensatory     damages   for future pecuniary losses, emotional


                               pain, suffering, inconvenience, mental anguish, loss 0f enjoyment of life,           and other

                               non-pecuniary losses;


                          f.   Awarding   Plaintiff, the cost   of this action together With reasonable attorney’s fees


                               and expert witness   fees, as   provided by Rhode Island Civil Rights Act and the


                               FLSA;

                          g.   Granting such other and further relief as this court deems necessary and proper.


                                               PLAINTIFF DEMANDS A TRIAL BY JURY


                                                                                   Respectfully submitted,
                                                                                   By Plaintiffs        Attorney,


                                                                                   /s/   Richard   J. Savage
                                                                                   Richard   J.    Savage (#5448)
                                                                                    SAVAGE & SAVAGE
                                                                                    156 Airport Road
                                                                                   Warwick, RI 02889
                                                                                   Telephone: (401) 732-9500
                                                                                   Fax: (401) 732-0166
                                                                                   Dated: January 31, 2020
